Citation Nr: 1725656	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was most recently before the Board in April 2016.  The Board remanded the case for further development, including an issue of entitlement to service connection for tremor of the right hand.  While the case was in remand status, in a June 2016 rating decision, the RO granted service connection for tremor of the right hand.  Thus, as the benefit sought has been granted in full, this issue is no longer on appeal before the Board.  

In April 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in June 2017.

Other additional evidence has been received subsequent to the most recent supplemental statement of the case issued in June 2016.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran's Raynaud's phenomenon had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for Raynaud's phenomenon have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran contends that his Raynaud's phenomenon started in service.  The record shows that the Veteran's Raynaud's phenomenon has been also been referred to as Raynaud's syndrome.

During service, the Veteran sought treatment from a private physician, M.G., M.D.  A March 11, 2004, treatment record from Dr. M.G. shows that the Veteran complained of fingertips turning white or blue once a month or less, and Dr. M.G. noted that such complaint was possibly consistent with Raynaud's phenomenon.  Dr. M.G. included Raynaud's phenomenon as one of the Veteran's numerous problems in subsequent treatment records.  See, e.g., March 29, 2005, treatment record.

Since service, the Veteran has been afforded several VA examinations, and the examiners either indicated the absence of a current Raynaud's diagnosis and/or provided a negative nexus opinion.  An October 2005 VA examiner reported that Raynaud's phenomenon was "suggested by a private physician while on active duty, not present today."  In a September 2008 VA examination report for respiratory conditions, the examiner noted complaints of "Raynaud-like phenomenon in the hands and feet secondary to hypoxia."  In a March 2011 VA examination report and December 2011 addendum, an examiner stated that the Veteran complained of discoloration of fingers and toes with pain that was precipitated by cold and stress and occurred during the winter months, but the examiner reported that "there is no medical indications that veteran has this claimed disease."

At the most recent VA examination in May 2016, the examiner replied yes when asked if the Veteran has Raynaud's syndrome.  The examiner reported that the Veteran has characteristic attacks less than once a week and that the Veteran has whiteness of the 4-5 digits about twice a month, which last for about an hour.  Additionally, the examiner provided a negative nexus opinion, explaining that "Reynaud's phenomenon was mentioned only one time in the service treatment record . . . this was not a serious concern as the workup was never pursued and no definitive diagnosis was made during his military service."

The Board found that expert medical guidance was necessary to clarify the Veteran's Raynaud's diagnosis, and accordingly, obtained the June 2017 VHA opinion.  The June 2017 VHA opinion was authored by a physician who is a vascular surgeon and is part of the Attending Staff at a VA Medical Center.  The expert opined that "[g]iven the [Veteran's] initial symptoms presenting during service it is likely . . . that the initial onset was during service.  It is not unusual for Raynaud's phenomenon to initially present as trivial symptoms, but worsen over time."  The expert reviewed the Veteran's claims file; explained that Raynaud's phenomenon typically includes the disease and syndrome under one category; and opined that the terms are often used interchangeably and incorrectly.  Furthermore, the expert addressed the September 2008 VA examiner's opinion regarding the labeling of the Veteran's condition as "Raynaud-like phenomenon in the hands and feet, secondary to hypoxia."

In comparing these conflicting opinions regarding a current diagnosis, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran currently has Raynaud's phenomenon or syndrome.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and accordingly, he has a current diagnosis based on the most current VA examination report and the June 2017 VHA opinion.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Furthermore, the Board finds the June 2017 VHA opinion to be more persuasive with respect to nexus than any negative opinions of record, given the author's level of expertise, along with the well-reasoned explanations and supporting rationales.  At the least, the question regarding nexus is also in equipoise.  Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that the evidence shows that his current Raynaud's phenomenon had its onset in service.  Accordingly, service connection is warranted for Raynaud's phenomenon.


ORDER

Service connection for Raynaud's phenomenon is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


